NO. 07-12-00226-CV

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                    JUNE 13, 2012


                   IN RE LEANNE FARRELL COLLIER, RELATOR


Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


                                        ORDER


      Leanne Collier’s application for writ of prohibition is denied as prematurely filed.

See TEX. R. APP. P. 52.8(d).


                                                Per Curiam




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.